Slip Op. 00-47

       UNITED STATES COURT OF INTERNATIONAL TRADE
___________________________________
                                   :
THAI PINEAPPLE CANNING INDUSTRY    :
CORP., LTD., and MITSUBISHI        :
INTERNATIONAL CORP.,               :
                                   :
          Plaintiffs,              :      Court No. 98-03-00487
                                   :
               v.                  :
                                   :
THE UNITED STATES,                 :
                                   :
          Defendant,               :
                                   :
          and                      :
                                   :
MAUI PINEAPPLE CO., LTD., and      :
INTERNATIONAL LONGSHOREMEN’S AND   :
WAREHOUSEMEN’S UNION,              :
                                   :
          Defendant-Intervenors.   :
___________________________________:

[ITA remand results affirmed.]

                                          Dated:   April 27, 2000

     Dickstein Shapiro Morin & Oshinsky LLP (Arthur J. Lafave
III, Douglas N. Jacobson and Patricia M. Steele) for plaintiffs.

     David W. Ogden, Acting   Assistant Attorney General, David M.
Cohen, Director, Commercial   Litigation Branch, Civil Division,
United States Department of   Justice (Lucius B. Lau), Christine E.
Savage, Office of the Chief   Counsel for Import Administration,
United States Department of   Commerce, of counsel, for defendant.

     Collier, Shannon, Rill & Scott, PLLC (Paul C. Rosenthal and
David C. Smith, Jr.) for defendant-intervenors.
Court No. 98-03-00487                                    Page 2


                             OPINION

     RESTANI, Judge: Before the court are Commerce’s final

results pursuant to a second court remand, dated March 10, 2000.

See Final Results of Redetermination Pursuant to Court Remand:

Thai Pineapple Canning Industry Corp., Ltd. v. United States,

Court No. 98-03-00487 [hereinafter “Remand Results”].    The court

issued its initial opinion in this case on May 5, 1999, remanding

the final results of the Department of Commerce, International

Trade Administration (“Commerce” or “the Department”) in Canned

Pineapple Fruit from Thailand, 63 Fed. Reg. 7,392 (Dep’t Commerce

1998) (final results of antidumping duty admin. rev.).     See Thai

Pineapple Canning Indus. Corp. v. United States, No. 98-03-00487,

1999 WL 288772 (Ct. Int’l Trade May 5, 1999).   The court affirmed

the first remand results in part, but reversed Commerce’s

decision to use contract date as the date of sale for third

country sales.   The court directed Commerce to recalculate the

dumping margin using invoice date for date of sale purposes.      See

Thai Pineapple Canning Indus. Corp. v. United States, No. 98-03-

00487, 2000 WL 174986 at * 2 (Ct. Int’l Trade Feb. 10, 2000).

     Commerce has now recalculated the dumping margin in

accordance with this court’s instructions.   Plaintiffs, Thai

Pineapple Canning Industry Corp., Ltd. and Mitsubishi

International Corp., do not contest the revised margin
Court No. 98-03-00487                                      Page 3


calculation of 14.17 percent.    There are therefore no contested

issues regarding the margin calculation on remand.

       Plaintiffs request that the court order Commerce to instruct

Customs to “(1) use the correct importer-specific assessment

rates to liquidate entries during the period January 11, 1995

through June 30, 1996; and (2) apply the recalculated weighted-

average rate of 14.17 percent to liquidate entries during the

period February 13, 1998 through June 30, 1998.”    Pl.’s Comments

on Final Results of Redetermination Pursuant to Court Remand at

2-3.    Commerce has already stated that it would “issue

appropriate instructions . . . upon the Court’s affirmance of

these results of redetermination and the lifting of the

injunction.”    Remand Results at 2.

       The court enjoined liquidation of the relevant entries

entered for consumption during the period January 11, 1995

through June 30, 1996, and the period February 13, 1998 through

June 30, 1998.    See Thai Pineapple Canning Indus. Corp. v. United

States, No. 98-03-00487 (Ct. Int’l Trade April 21, 1998) (order

granting preliminary injunction) and Thai Pineapple Canning

Indus. Corp. v. United States, No. 98-03-00487 (Ct. Int’l Trade

August 18, 1998) (order granting preliminary injunction).       Both

orders noted that the entries would be liquidated in accordance

with the court’s final decision, pursuant to 19 U.S.C. § 1516a(e)

(1994).    Section 1516a(e) provides that entries which have been
Court No. 98-03-00487                                      Page 4


enjoined by the court pursuant to a request for preliminary

injunction, “shall be liquidated in accordance with the final

court decision in the action.”

     Because the entries have yet to be liquidated, there is no

“actual injury” for the court to address, and the court is only

empowered to decide live cases or controversies.    See Verson, a

Div. of Allied Prods. Corp. v. United States, 5 F. Supp.2d 963,

966 (Ct. Int’l Trade 1998) (court does not have power “to render

an advisory opinion on a question simply because [it] may have to

face the same question in the future”) (citation omitted).     The

court will not presume that Commerce will fail to comply with

this court’s orders, but rather presumes that the entries will be

liquidated in accordance with 19 U.S.C. § 1516a(e).    Therefore

the court need not issue an order as requested by plaintiffs at

this time.

     Accordingly, the court affirms the Remand Results addressed

herein.




                                 _______________________
                                      Jane A. Restani
                                          JUDGE


Dated:    New York, New York

          This 27th day of April, 2000.